Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
This Office Action is in response to Applicants’ Amendment and Remarks filed on 8/20/2021 in which claims 20, 25-30 and 32-38 are cancelled and claim 1 is amended to change the scope and breadth of the claims.  No claims are newly added. 
Claims 1, 7, 9-14, 16-19 are pending in the instant application and are examined on the merits herein.	
Priority
The application is a National Stage entry of PCT/US2018/12914 filed on 1/9/2018, which claims priority to provisional application 62/444155 filed on 1/9/2017.

Withdrawn Rejections
All rejection(s) of record for claim(s) 20, 25-30 and 32-38 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, wherein instant independent claims 1 is amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made or rejections from the previous Office Action, have been modified.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grindrod et al. (WO 2016/044690, filed 9/2015, US 2017/0266284 used as equivalent, IDS), in view of Fukushima et al. (Biochemical Pharmacology, 2000, reference of record) and El-Naggar et al. (Nucleosides, Nucleotides and Nucleic Acids, 2014, reference of record), further in view of Emura et al. (Inter. J. Onco., 2005, PTO-892).
Grindrod et al. discloses a method for treating cancer, specifically rectal or brain cancer, in selected tissue of a patient in need of such treatment, specifically surgically resected tissue, the method comprising (a) administering a therapeutically effective amount of a radiosensitizing agent to the patient to sensitize cancerous cells to radiation, wherein the radiosensitizing agent comprises a halogenated nucleoside, specifically 5-iodo-2-pyrimidinone-2'-deoxyribose (IPdR) and/or 5-iodo-2'-doxyuridine (IUdR); (b) irradiating a selected tissue of the patient, wherein the selected tissue comprises sensitized cancerous cells; and (c) providing a therapeutically effective amount of a chemotherapeutic agent, specifically cisplatin, to the patient, wherein steps (a), (b) and (c) may be repeated, further wherein the administration of agents may be via oral, parenteral, liposome-mediated, rectal, vaginal, inhalation, insufllations, transdermal, otic administration, and combinations thereof and administration may be performed sequentially or simultaneously. (Claims 1-6, 12, 18-20, 23, 24-27; ¶0037-0038, 0054-0058, Table 1) Grindrod et al. further discloses pharmaceutical composition and kits comprising a radiosensitizing agent, a chemotherapeutic agent, wherein the kits further comprise instruction for use in treating a subject with cancer and the pharmaceutical compositions comprise a pharmaceutical carrier selected from all solvents, diluents, or other liquid vehicle, dispersion or suspension aids, surface agent agents, isotonic agents, thickening or emulsifying agents, preservatives, solid binders, lubricants, fillers and the like as suited for the particular dosage form desired and may be formulated for controlled-release, sustained-release, or extended-release as tablets, 
Grindrod et al. does not teach administering a radiosensitizer, in combination with a thymidine phosphorylase inhibitor, specifically Tipiracil and does not teach the instantly claimed mole ratio.
Fukushima et al. discloses that 5-halogenated pyrimidine analogs substituted at the 6-position were evaluated as competitive inhibitors of thymidine phosphorylase (TPase), the most potent member of the series was 5-chloro-6-(2-iminopyrrolidin-1-yl) methyl-2,4(1H,3H)-pyrimidinedione hydrochloride (a.k.a. TPI or Tipiracil). Fukushima et al. further discloses that when TPI is combined with the uridine analog, 5-iodo-2’-deoxyuridine (IdUrd), which is a known radiosensitizing agent, at a molar ratio of 1:1, the blood levels of IdUrd) were about 2-fold higher than when IdUrd was administered alone. Fukushima concludes that TPI may contribute not only to inhibition of TPase-mediated biological functions but also to potentiation of the biological activity of various 2’-deoxyuridine and thymidine derivatives. (Abstract, p. 1234)
El-Naggar et al. discloses a method for radiosensitizing cancer cells by combining the fluoropyrimidine nucleoside 5-trifluorothymidine (TFT) with TPI, a composition called TAS-102. TFT is rapidly degraded by thymidine phosphorylase (TP) but the application of TFT together with TPI bypasses TFT degradation by TP resulting in increased TFT plasma levels compared to TFT alone. TAS-102 thus improves the bioavailability and thereby the efficacy of TFT. El-Naggar concludes that TPI 
Emura et al. discloses a method for radiosensitizing tumor cells to trifluorothymidine (FTD) by administering FTS in combination with 5-chloro-6-(2-imino-propyrrolidin-l-yl)methyl-2,4 (1H, 3H)-pyrimidinedione hydrochloride (TPI), in an optimal mole ratio of 1.0 FTD:0.5 TPI, wherein said mole ratio results in more than a 30 fold increase in the plasma level of FTD (i.e. 0.5 microg/ml FTD alone vs. 17 microg/mL FTD + TPI), when compared to administering FTD alone. (Figure 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grindrod by administering a TPase inhibitor, specifically TPI, in combination with the disclosed radiosensitizing agents, e.g. IdUrd. One of ordinary skill in the art would have been motivated to modify Grindrod in this manner based on the disclosure of Fukushima, El-Naggar and Emura. Specifically, Fukushima, El-Naggar and Emura teach that TPase inhibitors, specifically TPI, are effective to mitigate the degradation of pyrimidine analogs, such as TF and IdUrd, by the catalytic action of TPase, thereby increasing the therapeutic efficacy of TFT or IdUrd. Moreover, both Fukushima and El-Naggar teach that the action of TPI is specifically relevant in the field of radiosensitizing agents and radiation therapy. Hence, one would have a reasonable assurance of success that TPI would function to improve the efficacy of IPdR and/or IUdR, as radiosensitizers, in the method of Grindrod.
Moreover, it would have been prima facie obvious that the mole ratio of radiosensitizers:TPI could have been selected to be 1.0:0.5, thereby arriving at the 
Applicant’s Examples herein have been fully considered but are not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art. The instant specification provides working examples demonstrating that the combination of IUdR and Tipiracil resulted in a nine-fold increase in IUdR, when compared to administration of IUdR alone. (Table 8) However, based on the knowledge in the prior art from Fukushima and Emura, it is known in the analogous art that the combination of a radiosensitizers and a thymidine phosphorylase inhibitor, can result in from 2-30 fold increase in blood levels of a radiosensitizers when compared to administration of said radiosensitizers alone. Hence, the instant nine-fold increase is not considered surprising. “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). (MPEP 716.02(a), emphasis added) 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DALE R MILLER/Primary Examiner, Art Unit 1623